DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  the input control device listed on line 6 lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 6, 8- 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Horie (U.S. 2013/0284480) in view of Sprenger (U.S. 2016/0129578).
In regards to claim 1. Horie discloses a power tool (fig. 1 element 1), comprising: a housing (2) having a handle portion (2b) and a motor housing portion (2a); a motor (5) within the motor housing portion (see at least paragraph 17); a mode selector(8) located on a top portion of the motor housing portion (illustrated in at least fig. 1) remote from the handle portion and configured to generate a mode signal (see at least paragraph 19) in response to each actuation of the mode selector (see at least paragraph 19 the mode selector 19 controls in conjunction with controller 9 the motor between three modes forward, reverse, and lock or no rotation mode of the motor); and a controller (9); configure the controller to: receive the mode signal (illustrated in a t least fig. 1 the electrical interconnection between controller 9 and switch 8 acts as receiving a signal by the detection of at least open/closed circuit), the 
Horie does not distinctly disclose a controller including an electronic processor and a memory storing instructions executed by the electronic processor, sequentially cycle to a next operational mode of a plurality of operational modes of the power tool responsive to receiving the mode signal to select one of the plurality of operational modes, the plurality of operational modes including at least a forward mode and a reverse mode and operate the motor according to the selected one of the plurality of operational modes.
Sprenger teaches a controller (10) including an electronic processor and a memory storing instructions executed by the electronic processor (see at least paragraph 3 and 18), a mode selector (14), controller configured to sequentially cycle to a next operational mode of a plurality of operational modes of the power tool responsive to receiving the mode signal to select one of the plurality of operational modes (see at least paragraphs 19, and 25), and operate the motor according to the selected one of the plurality of operational modes (see at least paragraph 19 and 25).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify the controller of Horie such that the controller includes an electronic processor and memory with stored instructions as disclosed by Sprenger such that the controller adjust operating mode based on at least one signal as described by Sprenger in at least paragraph 3. One of ordinary skill in the art would have found it obvious to modify Horie with the teaching of Sprenger since both controllers are used for the purpose of controlling and driving the motor in response to the operation mode signal as such it would have been obvious to substitute one known device for the other to accomplish the same known function of controlling he motor based on an inputted operational mode. This substitution would provide the additional advantage of removing the mode switch from the power line between motor and battery KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In regards to claim 2. Horie in view of Sprenger discloses The power tool of claim 1, Horie further discloses wherein the plurality of operational modes further includes a power tool lock mode of operation (see at least paragraph 19).
In regards to claim 3. Horie in view of Sprenger discloses The power tool of claim 1, Horie further discloses wherein the mode selector is further configured to: receive a plurality of actuations (the switch 8 is actuated each time needed to select forward, reverse, or stop setting as needed), and generate the mode signal responsive to each of the plurality of actuations (see at least paragraph 19); and the controller is further configured to: receive the mode signal from the mode selector upon each actuation of the mode selector; and sequentially cycle to a next operational mode of the plurality of operational modes responsive to each mode signal received from the input control device (see at least paragraph 19 and 21).
Horie does not disclose the controller is further configured to: receive the mode signal from the mode selector upon each actuation of the mode selector; and sequentially cycle to a next operational mode of the plurality of operational modes responsive to each mode signal received from the input control device.
Sprenger further teaches  the controller is further configured to: receive the mode signal from the mode selector upon each actuation of the mode selector; and sequentially cycle to a next operational mode of the plurality of operational modes responsive to each mode signal received from the input control device (see at least paragraph 19 and 21).
Horie in view of Sprenger discloses The power tool of claim 1, Horie further discloses comprising a trigger (6) positioned on the handle portion of the housing on a side of the motor housing portion opposite the mode selector (illustrated in at least fig. 1).
In regards to claim 5. Horie in view of Sprenger discloses The power tool of claim 4, Horie further discloses wherein the controller is configured to receive a trigger signal (signal from trigger switch 7) responsive to an actuation of the trigger and operate the motor according to the selected one of the plurality of operational modes and the trigger signal (see at least paragraphs 19-21).
In regards to claim 6. Horie in view of Sprenger discloses The power tool of claim 4, Horie further discloses comprising an output spindle (31) extending from the motor housing portion (see at least paragraph 17 and fig. 1), wherein the controller is configured to receive a trigger signal responsive to an actuation of the trigger and operate the motor to control a rotation direction of the output spindle based on the trigger signal and the selected one of the plurality of operational modes (see at least paragraphs 19-21).
In regards to claim 14. Horie discloses A power tool, comprising: a housing (2) having a handle portion (2b) and a motor housing portion (2a), the handle portion extending away from a bottom side of the motor housing portion (illustrated in at least fig. 1); a motor (5) within the motor housing portion; an input control device (8) located on a top portion of the motor housing portion (illustrated in at least fig. 1) and configured to generate a mode signal (see at least paragraph 19) in response to each actuation of the input control device (see at least paragraph 19); and a controller (9), configure the controller to: receive the mode signal from the input control device (see paragraph 19 switch 8 has forward/reverse and stop positions for controlling the rotation of the motor 5 the controller 9 the switch 8, trigger 7, controller 9, and battery 4 are interconnected thus as discussed in at least paragraphs 20 and 21 the controller with switch 7 and 8 control the flow of electricity from the battery to the motor); the plurality of operational modes of the power tool including at least a forward mode and a reverse mode (see at 
Horie does not distinctly disclose a controller including an electronic processor and a memory storing instructions executed by the electronic processor, sequentially cycle to a next operational mode of a plurality of operational modes of the power tool responsive to receiving the mode signal to select one of the plurality of operational modes, the plurality of operational modes including at least a forward mode and a reverse mode and operate the motor according to the selected one of the plurality of operational modes.
Sprenger teaches a controller (10) including an electronic processor and a memory storing instructions executed by the electronic processor (see at least paragraph 3 and 18), a mode selector (14), controller configured to sequentially cycle to a next operational mode of a plurality of operational modes of the power tool responsive to receiving the mode signal to select one of the plurality of operational modes (see at least paragraphs 19, and 25), operate the motor according to the selected one of the plurality of operational modes (see at least paragraph 19 and 25).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify the controller of Horie such that the controller includes an electronic processor and memory with stored instructions as disclosed by Sprenger such that the controller adjust operating mode based on at least one signal as described by Sprenger in at least paragraph 3. One of ordinary skill in the art would have found it obvious to modify Horie with the teaching of Sprenger since both controllers are used for the purpose of controlling and driving the motor in response to the operation mode signal as such it would have been obvious to substitute one known device for the other to accomplish the same known function of controlling he motor based on an inputted operational mode. This substitution would provide the additional advantage of removing the mode switch from the power line between motor and battery which are higher current and voltage, and provide a control switch which could operate at a much lower KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In regards to claim 15. Horie in view of Sprenger discloses The power tool of claim 14, Horie further discloses wherein the plurality of operational modes comprises a power tool lock mode of operation (see paragraph 19).
In regards to claim 16. Horie in view of Sprenger discloses The power tool of claim 15, Horie further discloses wherein the input control device is further configured to: receive a plurality of actuations (the switch 8 is actuated each time needed to select forward, reverse, or stop setting as needed), and generate the mode signal responsive to each of the plurality of actuations (see at least paragraph 19); and the controller is further configured to: receive the mode signal from the input control device upon each actuation of the input control device (see at least paragraph 19 and fig. 1 due to the connection between the switch and controller the switch dictates how the control is to operate).
Horie does not disclose the controller is further configured to: receive the mode signal from the input control device upon each actuation of the mode selector; and sequentially cycle to a next operational mode of the plurality of operational modes responsive to each mode signal received from the input control device.
Sprenger further teaches  the controller is further configured to: receive the mode signal from the mode selector upon each actuation of the mode selector; and sequentially cycle to a next operational mode of the plurality of operational modes responsive to each mode signal received from the input control device (see at least paragraph 19 and 21).

Horie in view of Sprenger discloses The power tool of claim 14, Horie further discloses comprising a trigger (6) positioned on the handle portion of the housing (illustrated in at least fig. 1).
In regards to claim 18. Horie in view of Sprenger discloses The power tool of claim 17, Horie further discloses wherein the controller is configured to receive a trigger signal (single from trigger switch 7) responsive to an actuation of the trigger and operate the motor according to the selected one of the plurality of operational modes and the trigger signal (see at least paragraph 20 and 21).
In regards to claim 19. Horie in view of Sprenger discloses The power tool of claim 17, Horie further discloses comprising an output spindle (31) extending from the motor housing portion of the housing and coupled to the motor (illustrated in at least fig. 1).
In regards to claim 20. Horie in view of Sprenger discloses The power tool of claim 17, Horie further discloses wherein the selected one of the plurality of operational modes of the power tool is the forward mode, and wherein the controller is further configured to receive a second mode signal from the input control device indicating the reverse mode of the plurality of operational modes of the power tool, and operate the motor according to the reverse mode and a trigger signal received by the controller responsive to an actuation of the trigger (see at least paragraph 19-21 the mode selection switch 8 and trigger 6 are used together with the controller 9 for driving operations and determining direction of driving operation based input provided).
In regards to claim 21. Horie in view of Sprenger discloses The power tool of claim 1, Sprenger further teaches wherein the sequentially cycling to the next operational mode includes cycling back to a first operational mode after a last operational mode (illustrated in at least fig. 1 the mode selector 14 has multiple operational modes the element 14 as descried in at least paragraph 19 is an adjustment wheel the sequentially cycles from one mode to the next illustrated in at least fig. 1, the wheel as illustrated in 
In regards to claim 24. Horie in view of Sprenger discloses The power tool of claim 14, Sprenger further teaches wherein the sequentially cycling to the next operational mode includes cycling back to a first operational mode after a last operational mode (illustrated in at least fig. 1 the mode selector 14 has multiple operational modes the element 14 as descried in at least paragraph 19 is an adjustment wheel the sequentially cycles from one mode to the next illustrated in at least fig. 1, the wheel as illustrated in fig. 1 has modes equally spaced around the wheel since the wheel can fully rotate the first mode and last mode are adjacent therefore the cycling can go from the last mode to the first mode.).

Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over Horie in view of Sprenger as applied to claim 6 above, and further in view of Germanton (U.S. 5,014,793).
In regards to claim 7. Horie in view of Sprenger discloses The power tool of claim 6, Horie further discloses further comprising an indicator (the knob of switch 8) on the top portion of the motor housing portion (see at least fig. 1). 
Neither Horie nor Sprenger disclose wherein the controller is further configured to illuminate the indicator to indicate the selected one of the plurality of operational modes.
Germanton teaches an indicator (fig. 1 element 14/37) on the top portion of the motor housing portion (see at least fig. 1), wherein the controller is further configured to illuminate the indicator to indicate the selected one of the plurality of operational modes (see at least col 11 lines 34-52).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Horie to include an illuminated indicator for the purpose of notifying the operator of the operating mode as taught by Germanton in at least col 11 lines 34-52. One would have been motivated to make this KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Horie in view of Sprenger as applied to claim 1 and 14 above, and further in view of Germanton (U.S. 5,014,793).

In regards to claim 22. Horie in view of Sprenger discloses The power tool of claim 1, Neither Horie nor Sprenger disclose wherein the mode selector includes a spring-biased electro-mechanical push button that generates a pulse in response to each actuation.
Germanton teaches a mode selector (12) wherein the mode selector includes a spring-biased electro-mechanical push button that generates a pulse in response to each actuation (see at least col 6 lines 22-40).
It would have been obvious to one having ordinary skill in the art to modify Horie as previously modified by Sprenger such that the mode selector is a spring-biased electro mechanical push button type as taught by Germanton. One having ordinary skill would have found it obvious to substitute one known selector type for another since both types are known to accomplish the same purpose. Additionally, Germanton suggest in col 6 lines 22-40 that the selector type as taught by Horie and Sprenger being a rotary switch and a three way switch are interchangeable with the push button preferred by Germanton as such one would have found it obvious to substitute any mode selector for a spring-biased push button mode selector as disclosed by Germanton and expect it to work to accomplish the same function of the other switches. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Horie in view of Sprenger discloses The power tool of claim 14, Neither Horie nor Sprenger disclose wherein the input control device includes a spring- biased electro-mechanical push button that generates a pulse in response to each actuation.
Germanton teaches a mode selector (12) wherein the mode selector includes a spring-biased electro-mechanical push button that generates a pulse in response to each actuation (see at least col 6 lines 22-40).
It would have been obvious to one having ordinary skill in the art to modify Horie as previously modified by Sprenger such that the mode selector is a spring-biased electro mechanical push button type as taught by Germanton. One having ordinary skill would have found it obvious to substitute one known selector type for another since both types are known to accomplish the same purpose. Additionally, Germanton suggest in col 6 lines 22-40 that the selector type as taught by Horie and Sprenger being a rotary switch and a three way switch are interchangeable with the push button preferred by Germanton as such one would have found it obvious to substitute any mode selector for a spring-biased push button mode selector as disclosed by Germanton and expect it to work to accomplish the same function of the other switches. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Horie in view of Sprenger as applied to claims 1 and 4 above, and further in view of Kovarik (U.S. 7,282,818).

In regards to claim 23. Horie in view of Sprenger discloses The power tool of claim 1, Neither Horie nor Sprenger disclose wherein the mode selector includes a capacitance touch switch.
Kovarik teaches wherein the mode selector includes a capacitance touch switch (see at least col 2 lines 22-33, and claim 2).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the mode selector switch of Horie as modified by Sprenger such that the mode selector is a capacitance type switch. Capacitance type switches are known in the art for controlling tool parameters, see Kovarik at least col 2 lines 22-33, as such it would have been obvious to substitute one known switch type for another known switch type for controlling parameters of the tool. One would have expected predictable results of the mode selector controlling the operating mode of the tool regardless of the type of switch used. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In regards to claim 26. Horie in view of Sprenger discloses The power tool of claim 14, Neither Horie nor Sprenger disclose wherein the input control device includes a capacitance touch switch.
Kovarik teaches wherein the mode selector includes a capacitance touch switch (see at least col 2 lines 22-33, and claim 2).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the mode selector switch of Horie as modified by Sprenger such that the mode selector is a capacitance type switch. Capacitance type switches are known in the art for controlling tool parameters, see Kovarik at least col 2 lines 22-33, as such it would have been obvious to substitute one known switch type for another known switch type for controlling parameters of the tool. One would have expected predictable results of the mode selector controlling the operating mode of the tool regardless of the type of switch used. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
11/17/2021 have been fully considered but they are not persuasive. Applicant argues in regards to 1 and 14 that the switch 8 of Horie is not analogous to the claimed mode selector. Because the switch only allows a uses to select among three discrete positions. However, the type of mode selector is not claimed only that by changing the mode selector a mode signal is generated the controlling of electricity through the switch is the signal generated by the switch interpreted by the controller as open or closed circuit the claims do not stated that the mode signal is a digital signal sent to the controller regardless the amended claim language around this type of switch and controller are taught by the prior art of Sprenger. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a switch without discrete positions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that the switch 14 of Sprenger does not disclose a mode selector configured to generate a mode signal in response to each actuation of the mode selector, and/or sequentially switching though the plurality of operational modes in response to receiving that mode signal. This is not persuasive as Sprenger specifically discloses in at least paragraph 19 and 25 that the switch 14 generate a mode signal sent to controller 10 based on the actuation of the switch from one position to the next. The switch also sequentially switches through the modes as the switch is rotated which results in generating multiple mode signals that are sent to the controller until the desired mode is reached on the dial 14. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731